Exhibit99.1 News Release AGL Resources Reports First Quarter 2009 Results · Diluted earnings per share (EPS) of $1.55 versus $1.16 in first quarter 2008 · Results reflect improved results in the distribution operations, retail energy operations and wholesale services segments ATLANTA – April 29, 2009 – AGL Resources Inc. (NYSE: AGL) today reported first quarter net income of $119 million, or $1.55 per basic (and diluted) share, compared to net income of $89 million, or $1.17 per basic share ($1.16 per diluted share) reported for the same period last year. First quarter 2009 results reflect improved earnings contributions from each of the company’s three largest operating segments – distribution operations, retail energy operations and wholesale services. “We are off to a good start and are on track to meet our goals for 2009,” said John W.
